 



Exhibit No. 10.2
RESTRICTED STOCK AWARD AGREEMENT
(<Year of Grant> Performance-Based Award)
     This Agreement (“Agreement”) is made this <Grant Date> by and between
<Participant Name> (“Participant”) and The Progressive Corporation (the
“Company”).
     1. Award of Restricted Stock. The Company hereby grants to Participant an
award (the “Award”) of restricted stock (the “Restricted Stock”) consisting of
<# of Shares> of the Company’s Common Shares, $1 Par Value (“Common Shares”),
pursuant and subject to The Progressive Corporation 2003 Incentive Plan, as
amended by the First Amendment to The Progressive Corporation 2003 Incentive
Plan (collectively, the “Plan”).
     2. Condition to Participant’s Rights under this Agreement. This Agreement
shall not become effective, and Participant shall have no rights with respect to
the Award or the Restricted Stock, unless and until the Participant has fully
executed this Agreement and delivered it to the Company (in the Company’s
discretion, such execution and delivery may be accomplished through electronic
means).
     3. Restrictions; Vesting. The Restricted Stock shall be subject to the
restrictions and other terms and conditions set forth in the Plan, which are
hereby incorporated herein by reference, and in this Agreement. Subject to the
terms and conditions of the Plan and this Agreement, Participant’s rights in and
to the shares of Restricted Stock shall vest on the date <Performance-Based
Goals>.
     The shares of Restricted Stock awarded under this Agreement shall vest in
accordance with the foregoing unless, prior thereto, the Award and the
applicable shares of Restricted Stock are forfeited or have become subject to
accelerated vesting under the terms and conditions of the Plan. Until the shares
of Restricted Stock vest, Participant shall not sell, transfer, pledge, assign
or otherwise encumber such shares of Restricted Stock or any interest therein.
     4. Expiration of Award. Notwithstanding anything to the contrary in this
Agreement, if Participant’s rights in and to the shares of Restricted Stock
granted hereunder have not vested in accordance with Section 3 of this Agreement
on or before <Expiration Date>, this Award shall expire on that date. Upon such
expiration, the Common Shares issued pursuant to this Agreement shall
automatically be forfeited, and Participant shall have no further rights with
respect thereto.
     5. Manner In Which Shares Will Be Held. All shares of Restricted Stock
awarded to Participant hereunder shall be issued in book-entry form and held by
the Company, or its designee, in such form, and as such, no stock certificates
evidencing such shares will be issued or held with respect to such Restricted
Stock. Certain terms, conditions and restrictions applicable to such Restricted
Stock will be noted in the records of the Company’s transfer agent and in the
book-entry system. At the Company’s discretion, and subject to the provisions of
this Paragraph 5, stock certificates evidencing the shares of Restricted Stock
awarded under this Agreement may be issued and registered in the name of
Participant. In such event, such certificates shall be delivered to and held in
custody by the Company, or its designee, until the restrictions thereon shall
have lapsed or any conditions to the vesting of such Award, or a portion
thereof, have been satisfied, and such certificates shall bear an appropriate
legend referring to the terms, conditions and restrictions applicable to such
Award.
     Participant hereby irrevocably authorizes the Company and the Compensation
Committee of the Board of Directors (the “Committee”) to take any and all
appropriate action with respect to the evidence of Participant’s Restricted
Stock, including, without limitation, issuing certificates for such Restricted

- 1 -



--------------------------------------------------------------------------------



 



Stock, issuing such Restricted Stock in book-entry form, transferring any
previously issued certificates into book-entry form, transferring any Restricted
Stock (whether held in certificate or book-entry form) into unrestricted form at
vesting, or canceling any Restricted Stock (whether held in certificate or
book-entry form) as and when required by this Agreement or the Plan, or
undertaking any other action which may be done lawfully by the Company or the
Committee in the administration of the Plan and this Agreement. Participant
specifically acknowledges and agrees that such certificates and/or book-entry
evidence of Participant’s Restricted Stock may be transferred or cancelled
pursuant to this Agreement and the Plan without requiring that a Stock Power be
executed and delivered by Participant or requiring any other action on the part
of Participant, and Participant authorizes the Company to undertake each such
action without such Stock Powers.
     Participant hereby further irrevocably appoints the Secretary of the
Company and any employee of the Company who may be designated by the Secretary,
and each of them, my true and lawful attorney-in-fact and agent, with full power
of substitution and resubstitution, for me and in my name, place and stead, in
any and all capacities, to execute and deliver each and every document
(including, without limitation, any such Stock Powers) which may be necessary or
appropriate in connection with the issuance, transfer, cancellation or other
action taken in connection with the Restricted Stock awarded hereunder pursuant
to this Agreement or the Plan. The rights granted by Participant under this
paragraph shall automatically expire as to shares of Restricted Stock awarded
hereunder upon the transfer of such shares into unrestricted form at vesting or
upon the cancellation of such shares at any time, as applicable, pursuant to
this Agreement and the Plan.
     6. Rights of Shareholder; Restrictions on Cash Dividends. Except as
otherwise provided in this Agreement or the Plan, Participant shall have, with
respect to the shares of Restricted Stock awarded hereunder, all of the rights
of a shareholder of the Company, including the right to vote the shares;
provided, however, that notwithstanding the foregoing, Participant’s rights to
receive cash dividends on the shares of Restricted Stock awarded hereunder
(“Restricted Cash Dividends”) shall be subject to all the terms and conditions
regarding vesting and forfeitability that apply to the shares of Restricted
Stock to which such Restricted Cash Dividends relate, as set forth in the Plan
and this Agreement, and Participant will be paid such Restricted Cash Dividends
only if the Restricted Stock to which the Restricted Cash Dividends relate
vests, and all restrictions with respect thereto lapse. In addition, such
Restricted Cash Dividends shall be subject to the terms and conditions set forth
in Section 5(b)(8) of the Plan.
     7. Shares Non-Transferable. No shares of Restricted Stock shall be
transferable by Participant other than by will or by the laws of descent and
distribution. In the event any Award is transferred or assigned pursuant to a
court order, such transfer or assignment shall be without liability to the
Company, and the Company shall have the right to offset against such Award any
expenses (including attorneys’ fees) incurred by the Company in connection with
such transfer or assignment.
     8. Executive Deferred Compensation Plan. If Participant is eligible, and
has made the appropriate election, to defer the Restricted Stock awarded
hereunder into The Progressive Corporation Executive Deferred Compensation Plan
(the “Deferral Plan”), upon vesting, the shares of Restricted Stock awarded
hereunder shall be considered to be deferred pursuant to the Deferral Plan,
subject to and in accordance with the terms and conditions of the Deferral Plan
and any deferral agreement entered into by Participant thereunder.
     9. Termination of Employment. Except as otherwise provided in the Plan or
as determined by the Committee, if Participant’s employment with the Company is
terminated for any reason other than death, Disability or Qualified Retirement,
all Restricted Stock held by Participant which is unvested or subject to
restriction at the time of such termination shall be automatically forfeited.

- 2 -



--------------------------------------------------------------------------------



 



     10. Taxes. No later than the date as of which an amount first becomes
includable in the gross income of Participant for federal income tax purposes
with respect to shares of Restricted Stock awarded under this Agreement,
Participant shall pay to the Company, or make arrangements satisfactory to the
Committee regarding the payment of, all federal, state or local taxes or other
items of any kind required by law to be withheld with respect to such amount.
The obligations of the Company under the Plan shall be conditional on such
payment or arrangements and the Company and its Subsidiaries and Affiliates, to
the extent permitted by law, shall have the right to deduct any such taxes from
any payment of any kind otherwise due to Participant. At vesting, shares of
Restricted Stock awarded hereunder will be valued at Fair Market Value, as
defined in the Plan.
     Participant must satisfy the minimum statutory tax withholding obligations
resulting from the vesting of shares of Restricted Stock (“Minimum Withholding
Obligations”) either (a) by surrendering to Company shares of Restricted Stock
which are then vesting in an amount sufficient to satisfy the Minimum
Withholding Obligations, (b) by surrendering to the Company other unrestricted
Common Shares of the Company owned by Participant in an amount sufficient to
satisfy the Minimum Withholding Obligations, or (c) by paying the appropriate
amount in cash or, if acceptable to the Company, by check or other instrument.
Unless Participant advises the Company of his or her election to use an
alternative payment method, Participant shall be deemed to have elected to
surrender to the Company shares of Restricted Stock which are then vesting in an
amount sufficient to satisfy the Minimum Withholding Obligations. If Participant
requests that the Company withhold taxes in addition to the Minimum Withholding
Obligations, such additional withholding must be satisfied by Participant either
(x) by paying the appropriate amount in cash or, if acceptable to the Company,
by check or other instrument, or (y) provided that Participant has obtained the
approval of either the Company or the Committee (as required under rules adopted
by the Committee) prior to the date of vesting, by surrendering unrestricted
Common Shares which are not part of the Restricted Stock then vesting and which
have then been owned by Participant in unrestricted for more than six
(6) months.
     Under no circumstances will Participant be entitled to satisfy any such
additional withholding by surrendering shares of Restricted Stock which are then
vesting or other Common Shares which have then been owned by Participant in
unrestricted form for six months or less. In addition, under no circumstances
will Participant be entitled to satisfy any Minimum Withholding Obligations or
additional withholding hereunder by surrendering shares of Restricted Stock
which are not then vesting or any Restricted Stock which Participant has elected
to defer under Paragraph 8 hereof. All payments, surrenders of shares, elections
or requests for approval hereunder must be made by Participant in accordance
with such procedures as may be adopted by the Company in connection therewith,
and subject to such rules as have been or may hereafter be adopted by the
Committee with respect thereto.
     11. Entire Agreement. This Agreement constitutes the entire agreement
between the parties and supersedes and cancels any other agreement,
representation or communication, whether oral or in writing, between the parties
hereto relating to subject matter hereof, provided that the Agreement shall be
at all times subject to the Plan as provided above.
     12. Amendment. The Committee, in its sole discretion, may hereafter amend
the terms of this Award, but no such amendment shall be made which would impair
the rights of Participant, without Participant’s consent.
     13. Definitions. Unless otherwise defined in this Agreement, each
capitalized term in this Agreement shall have the meaning given to it in the
Plan.
     14. Acknowledgments. Participant hereby: (i) acknowledges receiving a copy
of the Plan Description relating to the Plan, and represents that he or she is
familiar with all of the material provisions

- 3 -



--------------------------------------------------------------------------------



 



of the Plan, as set forth in such Plan Description; (ii) accepts this Agreement
and the Restricted Stock awarded pursuant hereto subject to all provisions of
the Plan and this Agreement; and (iii) agrees to accept as binding, conclusive
and final all decisions and interpretations of the Committee relating to the
Plan, this Agreement or the Restricted Stock awarded hereunder.
     Participant evidences his or her agreement with the terms and conditions of
this Agreement, and his or her intention to be bound hereby, by electronically
accepting the Award granted hereunder pursuant to the procedures adopted by the
Company. Upon such acceptance by Participant, this Agreement will be immediately
binding and enforceable against Participant and the Company.

            THE PROGRESSIVE CORPORATION
      By:   /s/ Charles E. Jarrett               Vice President & Secretary     
       

- 4 -